Citation Nr: 1606409	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  09-48 754	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1987.  His DD 214 shows that his military occupational specialty was a pharmacy technician.  
He died in March 2008, and the Appellant is his surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

During the course of his appeal, the Appellant was afforded a hearing before a Veterans Law Judge held at the RO in September 2010.  A transcript is of record.  

The Board remanded this case in May 2011, and again in November 2014.  

By letter of December 2015 the appellant was informed that the Veterans Law Judge that presided at her hearing was no employed by the Board and that she had the option of testifying at another hearing.  However, she responded in January 2016, stating that she did not desire another hearing and wished her case to be decided on the basis of the evidence of record.  She attached a duplicate copy of a VA Compensation and Pension Service bulletin dated in May 2010 without waiver of initial RO consideration.  However, by her own admission this was redundant.  Accordingly, this does not constitute new evidence that must be referred to the Agency of Original jurisdiction (AOJ) for initial consideration.  

Also, following the most recent Supplemental Statement of the Case (SSOC) in January 2015, entered into VBMS in March 2015 were additional private clinical records which had been requested in the prior Board remands.  However, most if not all of these records were duplicates of records already on file and, also, the appellant's service representative waived initial RO consideration of that evidence.  

In addition to the paper claim file there are paperless claims electronic files, Veteran's Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.  


FINDINGS OF FACT

1.  The Veteran had active duty from June 1967 to June 1987; he did not serve in Vietnam but served in Thailand and also served in Guam. 

2.  The Veteran is not shown to have been exposed to herbicides during active service. 

3.  The Veteran died in March 2008, of widely metastatic cancer of underdetermined primary site.  

4.  The Veteran smoked cigarettes for several decades prior to his death. 

5.  The Veteran's fatal cancer first manifested decades after service and is unrelated to his military service, including any event, such as alleged exposure herbicides, such as Agent Orange, or to toxins other than herbicides, during service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of the Veteran's death.  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 20 Vet. App. 1 (2006).  

The appellant was advised of VA's duties to notify and assist in the development of the claim.  Letters in April and June 2008 as well as March 2010 explained the evidence necessary to substantiate her claim in accordance with Hupp, the evidence VA was responsible for providing, the evidence she was responsible for providing, and of disability rating and effective date criteria.  Subsequent SSOCs in January and February 2013 and January 2015 readjudicated the matter (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The appellant has had ample opportunity to respond/supplement the record and she has not alleged that notice in this case was less than adequate. 

Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service personnel records and service treatment records (STRs) as well as post-service treatment records are associated with the claims file.  The appellant has not identified any pertinent evidence that remains outstanding. 

Also, attempts have been made to corroborate any possible exposure of the Veteran to herbicides and dioxins, as will be described below, in compliance with the Board's remands.  

In the Board's May 2011 remand it was requested that all indicated action should be taken to request that the Compensation and Pension Service review the Department of Defense's inventory of herbicide operations to determine whether herbicides were used at Anderson Air Force Base in Guam during the period from April 16, 1981 to August 26, 1981.  If that request yielded a negative result, then a request to the United States Joint Services Records Research Center (JSRRC) should be made to attempt to verify whether Agent Orange or dioxin was used at Anderson Air Force Base in Guam during the period from April 16, 1981 to August 26, 1981.  

Thereafter, the VA Appeals Management Center (AMC) made a formal finding in January 2013 as to the lack of information required to corroborate the Veteran's allegation of exposure to herbicides or dioxin while stationed at Anderson Air Force Base in Guam.  

Moreover, pursuant to the two Board remands, additional private clinical records have been obtained relative to the Veteran's treatment for his terminal cancer.  Furthermore, and also in compliance with the 2014 Board remand, a VA medical opinion was obtained in this case.  The adequacy of the medical opinion obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

38 C.F.R. § 3.103(c)(2) requires that a presiding Veterans Law Judge fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the hearing focused on the elements necessary for claim substantiation and the appellant, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the appellant nor her representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Moreover, following the hearing the Board twice remanded the case to help substantiate the claim.  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA opinion was obtained to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption).

Background

The service treatment records are entirely negative for findings of any cancer.  

Service treatment records from August 1982 to March 1985 show that the Veteran was treated for pain in the right lower chest and right side abdomen, general malaise, a viral upper respiratory infection/early bronchitis, pneumonia, fatigue, and yellowish tint to the skin, with a history of liver studies in 1977.  

However, no chronic residuals of any disability are shown during or at separation from service.  

The Veteran's official service department records establish that he had 2 years, 1 month, and 5 days of Foreign Service and served at the Korat Royal Thai Air Force Base (Korat RT AFB) in Thailand, from December 25, 1969 to March 10, 1971, as a pharmacy technician.  Also, he was stationed at the Anderson AFB in Guam from April 16, 1981 to August 26, 1981, as a chief pharmacy services technician. 

Postservice private clinical records include a Physician's Office Note in January 2008 in which it was reported that the Veteran had smoked about 1 to 1 1/2 packs of cigarettes daily for about 40 years.  Clinical studies found masses in multiple areas in his body.  It was noted that he had been stationed at many posts during his overseas military service.  The leading consideration was that he had bronchogenic carcinoma which might have already metastasized to his liver and possibly the adrenal glands.  

Records of the Heritage Valley Health System show that an admission record of February 12, 2008 noted that until recently the Veteran had smoked 1 to 1 1/2 packs of cigarettes daily for 40 years.  A report of a February 15, 2008, consultation with an assessment that the Veteran had non-small cell carcinoma of the lung, widely metastatic to the liver and bone.  

A discharge summary report from the Heritage Valley Health System relative to the Veteran's terminal hospitalization states that the final diagnoses were adenocarcinoma of underdetermined primary site, probably lung, with extensive involvement of the liver, bone, and lung, and also recent pulmonary emboli.  

The full discharge summary reflects diagnoses of bronchogenic carcinoma metastatic to the liver, right pleural space, and bones; malignant right pleural effusion secondary to the above, and chronic obstructive pulmonary disease.  It was further stated that during the course of hospitalization an immunologic study was consistent with a bronchogenic origin for the tumor.  

Also, a CT of the chest revealed findings suggestive of possibly malignant pleural effusion in the right lung, and in the left lung findings suggestive of possible metastases or primary malignancy alone.  

A private surgical pathology report in February 2008 showed that a biopsy was positive for cancer and was consistent with lung adenocarcinoma.  

The Veteran died in March 2008 and the death certificate states that the immediate cause of death was listed as "widely metastatic carcinoma of undetermined primary site, possible lung."  The Veteran was not service connected for any disability at the time of his death.  

In November 2009 the appellant submitted a page from a commercial website of the Internet concerning the CHECO report which indicated that Thailand military bases used herbicides from 1968 through 1972.  One such base was the Korat, Royal Thai Air Force Base (RTAFB) and that herbicides were used in the perimeter defense area.  It further indicates that vegetation was a serious problem at the Korat RTAFB in 1972, especially near the end of the runway and the base had received Embassy permission to use herbicides, and that program began in June.   

In a November 2009 Memorandum for the Record the RO stated that Compensation and Pension Services had reviewed a listing of herbicide use and test sites outside of Vietnam which had been provided by the Department of Defense (DOD).  As to Thailand, the DOD list indicated that limited testing of tactical herbicides was conducted in Thailand from April to September 1964, and it was not near any U.S. military installation or Royal Thai Air Force Base.  Other than this, there were no records of tactical herbicide storage or use in Thailand.  While commercial herbicides were frequently used, the CHECO report did not report the use of tactical herbicides on allied bases in Thailand but indicated that there was sporadic use of non-commercial herbicides within fenced perimeters.  Thus, if a person's military occupational specialty (MOS) or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  No records showed that the same tactical herbicides used in Vietnam were used in Thailand.  

It was further stated that if a claim was based on general herbicide use within a base, e.g., small-scale brush or weed clearing activity along the flight line or around living quarters, there were no records of such activity involving tactical herbicides, only commercial herbicides that would have been approved by the Armed Forces Pest Control Board and sprayed under the control of the Base Civil Engineer.  The Compensation and Pension Services could not provide any additional evidence beyond that described above.  Unless the claim was inherently incredible, clearly lacking merit, or there was no reasonable possibility that further VA assistance would substantiate the claim, ROs should send a request to JSRRC for any information to corroborate claimed exposure.  

In June 2010 a JSRRC Coordinator of the RO made a formal finding of a lack of information needed to corroborate herbicide exposure.  It was found that information for corroboration of exposure at Korat, RTAFB, as described by the widow and personnel records, was insufficient to send to JSRRC, the Marine Corps, or National Archives and Records Administration (NARA).  In part, it was stated that the declassified CHECO report conceded that herbicides were used at Korat in 1972, with permission to do so having been obtained in June 1972.  Personnel records indicated that the Veteran was not in Thailand at the time such herbicides were used at Korat.  

In a June 2010 memorandum, the JSRRC indicated that it could not corroborate exposure to herbicide agent (Agent Orange).  The JSRRC noted that the recently declassified United States Air Force (USAF) CHECO Report conceded that herbicides were used at Korat RTAFB for vegetation control in 1972.  The United States Embassy, with the permission of the Royal Thai Government, per the diplomatic agreement of the Rules of Engagement (ROE), had authorized the use of herbicide at Korat RTAFB in June of 1972. 

However, the JSRRC found that personnel records indicate that the Veteran was not serving in Thailand at the time herbicides were used at Korat RTAFB and concluded that the evidence available was incapable of being corroborated by the JSRRC or information that would substantiate exposure to herbicide agents.  

The appellant testified in September 2010 that the Veteran was not sickly when he was discharged from service in 1987, but that by the time he was diagnosed with cancer, it had metastasized all over his body so much so that doctors were unable to determine the point of origin.  The appellant stated that the Veteran's cancer was deemed "widely metastatic" and had invaded the lungs, liver, and a portion of his hip before he died, although she indicated that the Veteran was being treated by a pulmonologist for his cancer prior to his death.  The appellant reported that her husband told her that he spent time on the perimeter at the base in Thailand and left the base and went into the towns and villages.  She observed that photographs taken by the Veteran of his walks off base were included in the claims file.  

In the Board's May 2011 remand it was requested that all indicated action should be taken to request that the Compensation and Pension Service review the DOD's inventory of herbicide operations to determine whether herbicides were used at Anderson Air Force Base in Guam during the period from April 16, 1981 to August 26, 1981.  If that request yielded a negative result, then a request to JSRRC should be made to attempt to verify whether Agent Orange or dioxin was used at Anderson Air Force Base in Guam during the period from April 16, 1981 to August 26, 1981.  

Thereafter, the VA Appeals Management Center (AMC) made a formal finding in January 2013 as to the lack of information required to corroborate the Veteran's allegation of exposure to herbicides or dioxin while stationed at Anderson Air Force Base in Guam.  

It was determined that the evidence failed to confirm that the Veteran was exposed to dioxin or herbicides, namely Agent Orange, at Anderson Air Force Base in Guam.  All procedures to obtain the information had been properly followed.  It was noted that VA Compensation and Pension Services had reported that after reviewing the DOD list of tactical herbicide use, testing, and storage sites of facilities outside of Vietnam and the Korean DMZ, there was no information that tactical herbicides, including Agent Orange, were used in Guam.  The initially the JSRRC had reported that as to Agent Orange or dioxin use at Anderson Air Force Base in Guam, a search could not be made because the dates were too expansive.  Thereafter, a median range from the dates provided in the May 2011 remand (April 16, 1981, to August 26, 1981) was used, i.e., June 1, 1981 to July 30, 1981.  In December 2012 JSRRC stated no historical records could be found.  As suggested by JSRRC, the Air Force Historical Research Agency was contacted and replied in January 2013 that herbicides, Agent Orange, could not have been stored at Anderson Air Force Base in Guam in 1981 because the last of such herbicides were destroyed in September 1977 by being burned on a Dutch-owned ship.  The Air Force had no Agent Orange left in its inventory thereafter and, so, there could be no Agent Orange in Guam four years later (i.e., 1981).  The Air Force Historical Research Agency regretted that the known historical facts could not support this particular Veteran's claim.  The AMC also found that no further action could be taken to verify whether herbicides were used at Anderson Air Force Base in Guam from April 16, 1981, to August 26, 1981.  

Pursuant to the Board remand, in December 2014 the Veteran's claim file was reviewed by a VA clinician to determine whether it is at least as likely as not (50 percent probability or more) that the metastatic carcinoma of undetermined primary site, possibly the lung, which according to the death certificate caused or contributed to cause the Veteran's death, was due to an event or incident of the Veteran's extensive active service.  The clinician opined that the cancer was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  

The rationale of the clinician was that there was no definitive diagnosis of the primary site of the cancer (no biopsy results of the cervical lymph node or lung mass were available).  Based on the medical records available, it was more likely than not that the lung was the primary site of the cancer.  A note dated February 15, 2008, from a physician stated that the Veteran had non-small cell carcinoma of the lung with metastases to the liver and bone.  There was a pleural fluid cytology report dated February 12, 2008, which was positive for lung adenocarcinoma.  There was no documentation in the Veteran's service treatment records of any specific event or incident while in military service which would have resulted in lung cancer.  His medical records stated that he had smoked 1 to 1 1/2 packs of cigarettes per day for 40 years.  Thus, cigarette smoking is the most likely cause of his lung cancer.  

The clinician further stated that the question of whether or not the Veteran was exposed to Agent Orange was not one that the clinician was qualified to answer.  "That would be up to VBA to determine.  If he was exposed to [A]gent [O]range, lung cancer is considered a presumptive condition as per the VBA." 

Law and Regulations

To establish service connection on a direct basis there must be (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

VA has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e), which includes respiratory cancers. Thus, the pertinent question that remains is whether the Veteran was exposed to herbicides during service.  

The United States Court of Appeals for Veterans Claims (Court) in Bardwell v. Shinseki, 24 Vet. App. 36(2010) recently held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  

Here, the appellant does not contend, and the Veteran's service records do not show, that he served in the Republic of Vietnam. Rather, as indicated, she asserts that the Veteran had Agent Orange exposure in Thailand and on Guam, as well as dioxin at Guam. 

In a claim of service connection for the cause of the Veteran's death, evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.312.  Evidence must be presented showing that a service-connected disability is either the principal or contributory cause of death.  A service-connected disability is the principal cause of death when that disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death must be causally connected to death and must have substantially or materially contributed to death; combined to cause death; or aided or lent assistance to the production of death.  38 C.F.R. § 3.312.  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning in January 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include lung cancer, to a degree of 10 percent or more at any time after service, the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e), 3.313.  

VA has determined that a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted for enumerated other disorders, and any other disorder for which the VA Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 75 Fed.Reg. 32,540 - 32,548 (2010).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation.

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements. First, it must be shown that the Veteran served in Vietnam on land during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or a nexus between the currently diagnosed disorder and the active military service must otherwise be established.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

At the outset the Board notes that the Veteran died of cancer which first manifested decades after service and that the evidence of record (including the Veteran's DD Form-214 and service personnel records) do not show that he had service in the Republic of Vietnam.  The appellant contends that the Veteran's cancer was caused by exposure to herbicides while serving at Korat RTAFB and/or herbicides or dioxin when stationed at Anderson AFB in Guam.  The appellant has also contended that the Environmental Protection Agency listed Andersen Air Force Base as a toxic site with dioxin contaminated soil.  

The RO undertook appropriate development to verify whether the Veteran was in fact exposed to herbicides while serving at Korat RTAFB in Thailand and at Anderson AFB in Guam but received negative responses.  The Board notes that such development was in full compliance with the directives for Agent Orange exposure development in countries other than Vietnam outlined in the M21-MR adjudication manual. 

The appellant testified that the Veteran regularly walked around the perimeter of Korat RTAFB and, in substance, further alleges that the Veteran's duties as a pharmacist technician qualify for presumptive herbicide exposure at Korat RTAFB because the flight line was near the perimeter. The Board notes that the Veteran served as a pharmacist technician but that the evidence of record does not show that he served in a capacity with regular perimeter visits or duty, to include near the flight line (as is required by the M21-MR regulations for conceding herbicide exposure for perimeter duty at enumerated RTAFBs, including Korat).  There is no persuasive evidence of record that the Veteran's MOS or assignments involved regular perimeter duty at Korat RTAFB during the relevant period and the evidence of record does not otherwise establish that the Veteran was exposed to herbicides while stationed at Korat RTAFB.  His service at Korat RTAFB was prior to the noted use of herbicides and and even those that were used are not shown to be other than those commercially available.  Further, herbicides were no longer being stored on Guam when the Veteran served at Anderson AFB.  Thus, the Board finds that he was not exposed to herbicides while stationed at Korat RTAFB or at Anderson AFB in Guam, and there is no persuasive evidence to the contrary.  

In sum, while the evidence is in equipoise as to the matter of whether the Veteran's fatal cancer was primary to the lung, the evidence of record does not establish that the Veteran was exposed to herbicides in service or that such exposure may be presumed.  Thus, the presumptive provisions of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) are not for application and service connection for the cause of the Veteran's death on the basis that a death causing disability was due to exposure to herbicides is not warranted.  

As to dioxin exposure, there are no laws or regulations creating a presumption of service connection for any disease as being due to dioxin exposure during service.  Moreover, even if some site on Guam is a superfund site there is otherwise no persuasive evidence that the Veteran was exposed to dioxins on Guam and, even assuming and without conceding that the Veteran was exposed to dioxins, there is no competent evidence linking the Veteran's fatal cancer to dioxins, as opposed to the competent medical opinion linking it to his many years of smoking cigarettes.  

The appellant may still establish service connection for the cause of the Veteran's death by a showing that the fatal cancer was causally related to the Veteran's active duty service.  The evidence of record does not suggest (nor does the appellant advance a theory suggesting) that any of his fatal cancer was related to his active service (apart from alleged herbicide and toxin exposure addressed above).  Also, the Veteran's fatal cancer, even if primary to the lung, did not manifested inservice and was not manifested in the Veteran's first post-service year.  The evidence is clear that the Veteran's fatal cancer first manifested many years after his active service and the evidence does not otherwise suggest a causal relationship to the Veteran's service.  Rather, the Board finds the 2014 VA medical opinion to be persuasive in demonstrating that it was the Veteran's smoking of cigarettes for four decades that was the most likely cause of his fatal cancer.  

The Board does not find the lay evidence concerning the etiology of the Veteran's fatal cancer to be competent because the question of the nature, development, and etiology of any cancer is beyond the knowledge, education, and training of a layperson.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and Jandreau v. Nichols, 492 F.3d 1372 (Fed.Cir 2007).  This is particularly true since the Veteran's STRs document that the in-service complaints had resolved by the time of the Veteran's military separation examination.  Additionally, the Veteran was first diagnosed with cancer over a decade after separation from the active duty.  

Accordingly, service connection for the cause of the Veteran's death on the basis that a death-causing disability was service connected as incurred or aggravated in service (or on a presumptive basis as a chronic disease under 38 U.S.C.A. §§§ 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309) is not warranted.  

Essentially, there is no means by which to link the cause of the Veteran's death to his service or any further line of inquiry for so doing.  In light of the foregoing, the preponderance of the evidence is against the claim, and therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.  


ORDER

Service connection for the cause of the Veteran's death is not warranted; the appeal is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


